Citation Nr: 1451960	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for enlarged heart muscles. 

2.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard (Coast Guard) from January 1981 to January 1985 and from February 1987 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified before the undersigned Veterans Law Judge during an April 2014 videoconference hearing.  A transcript is of record.  

The Board has reviewed the physical and Virtual VA claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for erectile dysfunction secondary to degenerative joint disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore lacks jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for further development.


FINDING OF FACT

In an April 2014 written submission, the Veteran requested that the Board withdraw his appeal for service connection for enlarged heart muscles; no allegations of error or fact remain under consideration.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for enlarged heart muscles have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2002); 38 C.F.R. § 20.202, 20.204 (2014).


ORDER

The appeal for service connection for enlarged heart muscles is dismissed.


REMAND

Medical evidence in the record suggests that the Veteran's symptoms may have worsened since his March 2009 and November 2010 VA examinations.  See July 2011 Statement (reporting nerve burning procedures and progressively worsening pain); July 2013 VA Treatment Records (noting two morphine prescriptions to be taken two and three times per day and plans to redo pain procedure for recent back pain recurrence); Transcript of Record pp. 2, 13-14 (reporting injections and radiofrequency nerve burning).  As the Veteran's last VA examination was over four years ago, more contemporaneous medical evidence is needed to determine the current severity of his degenerative joint disease of the lumbar spine.

As the Veteran has asserted that he is entitled to a TDIU primarily due to his degenerative joint disease of the lumbar spine, the issue of entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine is inextricably intertwined with the claim for a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the RO or AMC should obtain any outstanding records, including from VA and the Social Security Administration dated since July 2013.  Please also make efforts to obtain any VA Vocational Rehabilitation documents.

2. Second, schedule the Veteran for a VA spine examination to determine the current severity of his degenerative joint disease of the lumbar spine and any associated neurological symptoms.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand, and the physical and Virtual VA claims file, and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

The examiner should comment on any relationship between the Veteran's pain or other symptoms and his service-connected depression due to general medical condition.  See March 2009 VA Spine Examination.

The examiner should also indicate which of the Veteran's symptoms are attributable to service-connected disabilities and which are attributable to any non-service-connected disabilities.  If it is not possible to determine whether any symptoms are attributable to service-connected disabilities, the examiner should explain why.  

The examiner MUST consider the Veteran's lay testimony regarding the frequency and duration of his symptoms.

3. AFTER the claim for an increased disability rating for degenerative joint disease of the lumbar spine has been developed and adjudicated and any additional development necessary has been conducted, the RO or AMC should adjudicate the TDIU claim.  Adjudication of the TDIU claim should include an evaluation of whether referral for extraschedular consideration is warranted.

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


